Citation Nr: 0933217	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the Veteran submitted an additional 
statement without an executed waiver pursuant to 38 C.F.R. 
§ 20.1304.  This matter is referred to the RO for 
consideration upon readjudication of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated January 2004, 
May 2005, November 2005, March 2006 and October 2007.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

In this case, the Veteran has asserted that his hypertension 
is a direct result of his service connected diabetes 
mellitus, was aggravated by this condition, or was incurred 
in service.  

In the Veteran's 24 years of service treatment records, 
numerous blood pressure readings were recorded with the vast 
majority being within normal limits, and only two readings 
were noted to be slightly elevated; however, hypertension was 
never diagnosed.  Within one year following his separation 
from service, VA outpatient treatment records include the 
following blood pressure readings: 124/74 (February 1991), 
151/86 (March 1991), 151/91 (July 1991), and 141/73 
(September 1991).  A rating decision dated August 2001 
granted the Veteran service connection for diabetes mellitus 
type II effective July 2001 based on the presumption that the 
Veteran was exposed to agent orange and the Veteran's 
treatment records between 1998 and 2001.  

In a VA medical examination dated May 2004, the examiner 
stated that the Veteran claimed his hypertension was 
diagnosed in 2000 and stated that he was on blood pressure 
medication and was not aware of any cardiovascular 
complications or limitations.  The examiner provided a 
diagnosis of diabetes mellitus type II with laboratory 
evidence of nephropathy and hypertension not caused by 
diabetes mellitus.  The examiner stated that diabetes 
mellitus was not the cause of the Veteran's hypertension and 
that while it was an aggravating factor, it was impossible to 
predict the degree of said aggravation.

In VA examination notes dated November 2005, the examiner 
provided a diagnosis of diabetes type II with nephropathy and 
hypertension not caused by diabetes mellitus.  The examiner 
stated that he was unable to resolve the issue as to whether 
the Veteran's hypertension had permanently increased in 
severity due to diabetes mellitus or diabetic nephropathy 
without resorting to ungrounded speculation.  

In October 2007, the BVA remanded the Veteran's claim 
ordering that a new VA exam be provided.  Included in the 
remand instructions was an instruction for the physician to 
offer an opinion as to whether it was as least as likely as 
not that the Veteran's hypertension was etiologically related 
to, and/or was aggravated by diabetes mellitus or was 
otherwise related to service.

The Veteran presented for a VA examination in April 2009.  
The examiner provided a diagnosis of essential hypertension.  
The examiner stated that the Veteran's hypertension was not a 
complication of his diabetes because diabetes did not cause 
hypertension in the absence of significant proteinuria 
(nephropathy) which the Veteran did not have.  The VA 
examination report does not contain an opinion as to whether 
the Veteran's hypertension was aggravated by his service-
connected diabetes.  Additionally, the examination does not 
provide an opinion as to whether the Veteran's hypertension 
was incurred in or aggravated by service.

While each of the Veteran's 2004, 2005 and 2009 VA examiners 
determined that the Veteran's hypertension was not caused by 
his diabetes mellitus, definite opinions as to whether and to 
what degree the Veteran's hypertension has been aggravated by 
his diabetes mellitus have yet to be provided.  As this is 
the case, the Veteran's claim must be remanded for further 
development.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of his hypertension.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  

Based on a review of the record and an 
examination of the Veteran the physician 
should offer the following opinions:

a).  Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's hypertension began in 
service or within one year after 
retirement from service; or 

b).  If, and only if, the Veteran's 
hypertension is found not to be directly 
service connected, the examiner should 
determine whether the Veteran's 
hypertension is caused or aggravated by 
the service connected diabetes mellitus.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




